 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDMillwright andMachinery Erectors,Local 1906,United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIOandC.Schmidt&Sons, Inc.and District Lodge No. 1, International AssociationofMachinists and Aerospace Workers,AFL-CIO.Case 4-CD-350February 14, 1975DECISION AND DETERMINATION OFDISPUTEBY ACTING CHAIRMAN FANNING ANDMEMBERS JENKINS ANDPENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended,follow-ing charges filed by C. Schmidt&Sons, Inc.(hereinafter called Schmidt),alleging that Millwrightand Machinery Erectors,Local 1906,United Broth-erhood of Carpenters and Joiners of America,AFL-CIO (hereinafter called the Millwrights), vio-lated Section 8(b)(4)(D)of the Act by engaging incertain proscribed activity with an object of forcingor requiring Schmidt to assign certain work toemployees represented by the Millwrights rather thanto employees represented by District Lodge No. 1,International Association of Machinists and Aeros-paceWorkers,AFL-CIO (hereinafter called theMachinists).Pursuant to notice,a hearing was held beforeHearing Officer Solomon S.Spector on August 12,15,and 26 and September 19, 1974.All partiesappeared at the hearing and were afforded fullopportunity to be heard,to examine and cross-examine witnesses,and to adduce evidence bearingon the issues.Thereafter,Millwrights and Machinistsfiled briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error.They are hereby affirmed.Upon the entire record in this case,the Boardmakes the following findings:I.THE BUSINESS OF THE EMPLOYERThe parties stipulated that Schmidt, a Pennsylvaniacorporation, is engaged in the production and sale ofbeer at plants located in Philadelphia and Norris-town, Pennsylvania, and Cleveland, Ohio. Its annualsalesare in excess of $1 million. It annually shipsgoods valued in excess of $1 million to points outsideof Pennsylvania, and annually receives goods valued216 NLRB No. 117inexcess of $1 million from points outside ofPennsylvania.Accordingly,we find that Schmidt isengaged in commerce within the meaning of Section2(6) and (7) of the Actand that it will effectuate thepurposesof the Actto assert jurisdiction here.H. THE LABORORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that theMachinists and the Millwrights are labor organiza-tions within the meaning of Section 2(5) of the Act.III.THE DISPUTEA.TheWork in DisputeThe work in dispute, as described in the notice ofhearing,is the erecting,installing,and maintenanceof certain machinery at the C. Schmidt & Sons, Inc.,facility in Philadelphia, Pennsylvania.B.BackgroundIn 1954, the United Brotherhood of Carpenters andJoiners of America and the International AssociationofMachinists,the two international unions withwhich the Millwrights and the Machinists respective-ly are affiliated,entered into an agreement in orderto settle jurisdictional disputes between the twoUnions in the brewing and printing industries. To theextent relevant here, that agreement provided, insubstance, that the work jurisdiction of the Mill-wrights was:The handling, erecting and installation of certainbrewery and bottling plant equipment such aswashers, pasteurizers, packaging machines,uncas-ers,and various types of conveyors, includingmachinery, motors, conveyors and equipment innew construction or additions to or in existingbuildings of the Employer's Philadelphia facility.Schmidt adhered to the 1954agreementand, until1972,assigned the foregoing work to employeesrepresentedby the Millwrights.The foregoing agreement remained in effect bothon the national level and locally at Schmidt's until1966, when it was abrogated by the United Brother-hood of Carpenters and Joiners. However, the termsof that agreement were continued in effect bySchmidt pursuant to an oral understanding betweenthe business representatives of the two locals. In1969, however, the newly elected business representa-tive of the Machinists declined to be bound by hispredecessor'soralagreements,and notified theMillwrights business representative of his position.At about the same time, Machinists also notified the MILLWRIGHT & MACHINERY ERECTORS, LOCAL 1906611Employer thatitwas claiming thework in dispute, asdiscussedinfra.Although Schmidt had for many years employedmembers of both the Millwrights and Machinists,prior to 1969, Schmidt did not have a writtencollective-bargaining agreementwith either Union.Employees of these crafts were employed pursuant toyear-to-yearoral agreementsthat generally reflectedthe termsand conditions of employment prevailingin the area for their respective crafts. In 1969,however, the firstwrittenagreementbetweenSchmidt and the Machinists was negotiated. TheMachinists, during the negotiations, attempted tohave Schmidtassign toit the work then being doneby employees represented by the Millwrights as oneof the terms of the contract. The attempt failed, andSchmidt continued to assign the work in dispute toits four' employees represented by the Millwrights.In June 1972, a new labor agreement was negotiat-ed between Schmidt and the Machinists. During thenegotiations for this 2-year contract, the Machinistsrenewed its demand for a jurisdictional clausecovering the work then being performed by themillwrights. The Machinists succeeded in obtainingsuch jurisdictionalclause.Thus, article 1, section 2,of the Machinists collective-bargaining agreementprovided that:The Machinists shall continue to perform thework previously performed by members of theirbargaining unit.It isagreed that the Machinistsshallperform the work of handling, erecting,installation and repair of machinery and equip-ment;and the handling, erecting and installationof brewery and bottling plant equipment, forexample: fillers, crowners, seamers, labellers,conveyors, washers, pasteurizers, palletizers, andpackagingmachines.It is also agreed that theMachinistswill perform the work of handling,erectingand installing machinery, motors andequipment in new construction work.The foregoing shall not be construed toprohibit the Employer from using the services ofoutside contractors.The above provisionwas clarifiedby a subsequentlyexecuted supplemental agreementwhich providedthat:The Companyagreesthat work heretofore per-formed bythemillwrightsin the PhiladelphiaPlantof C. Schmidt &Sonshas been assigned tothemachinistsbargaining unit inArticle I,IThe recordreveals that until sometimeafter 1972 Schmidt employedfour millwrights on a full-time basis.However, at the timeof hearing, therewereonly threemillwrightsemployed at Schmidt because one of the fourSection 2 of the collective-bargaining agreement,except that the four millwrights employed by theCompany will continue to perform their usualduties until each of them dies, retires or quits.In the event that the millwrights refuse to performwork, engage in a slowdown, strike, picketing orany other activity which interferes with theoperation of the plant, the Company may reassignthework to the millwrights until such time asrelief against such activity may be secured fromthe National Labor Relations Board.The foregoing paragraph shall apply to a continu-ing dispute or a series of disputes until alljurisdictionalmatters are finally decided by theNational Labor Relations Board including anyand all appeals therefrom.The immediate effect of the contract and itssupplement was to permit the incumbent millwrightsto continue in their jobs, but to assign "outside"work,which required the hiring of additional"outside"millwrights, to theMachinists. Thus nocurrently employed millwright was displaced.Millwrights was informed about and given a copyof the Machinists work jurisdictional clause soonafter the contract was signed. Protests by theMillwrights followed and resulted in a meeting onJuly 19, 1972, between representatives of Schmidtand the Millwrights. At the meeting, an understand-ing was reached that the Millwrights would attemptto settle the matter with the Machinists, and thatSchmidt would endeavor to avoid assigning thedisputed work until the Unions were able to discussthematter and hopefully resolve the controversy.Thereafter, Schmidt withheld undertaking any workrequiringmore than the four millwrights thenemployed. An attempt was made by Schmidt to usecomposite crews of millwrights and machinists onprojects that could not be delayed, but this wasfound unsatisfactory even on a temporary basisbecause employees represented by the two Unionsrefused to work with each other. The Millwrights andtheMachinistswere unable to reach agreementduring this time.In May 1973, the Millwrights invoked the "InternalDisputes" procedure under the AFL-CIO constitu-tion.The dispute was heard before an impartialumpire, whose decision issued in December 1973.The impartial umpire found that the work in disputehad customarily been performed by employeesrepresentedby both affiliates and that neitheraffiliatehad an established work relationship en-had been ill for a long period of time and was not expected to return towork. 612DECISIONSOF NATIONALLABOR RELATIONS BOARDforceable against the other. The umpire thereforeconcluded that each affiliate was free to try to obtainthe disputed work for its members, and that by doingso neither would be in violation of the AFL-CIOconstitution.On January 9, 1974, the Millwrights, by letter of itsattorney, requested that Schmidt enter into a writtencollective-bargaining agreement. The letter requesteda work preservation clause and a jurisdictional clausecoextensive with the division of work set forth in the1954 agreement between the Millwrights and theMachinists. The parties met and exchanged corre-spondence but failed to reach agreement primarilybecause of the Millwrights' insistence on, and theEmployer's resistance to, a jurisdictional clausecovering the work done by members of the Mill-wrights under the 1954 agreement.On March 19, 1974, the Millwrights notifiedSchmidt that, if meaningful progress towards acontract was not forthcoming, it would establish apicket line in support of the overall demands.Continued correspondence was exchanged betweenthe parties, but agreement was not reached. Subse-quently, onMay 21, 1974, counsel for the Mill-wrights advised Schmidt by letter that:Ifwe do not obtain agreement to a bargainingunit provision in the contract which all define thework to which the contract is applicable in amanner consistentwith our proposal, the Mill-wrights intend to commence a strike against yourclient.The proposal referred to in the above quote was for ajurisdictionalclause coextensivewith the 1954agreement.As a result of this letter, Schmidt filed theinstant8(b)(4)(D) charge which forms the basis forthis 10(k) proceeding. The Millwrights agreed towithhold picketing pending resolution of the charge,and to date no picketing has occurred.C.Contentions of the PartiesThe Machinists contends that the dispute in thismatter is not over the assignment of work within themeaning of Section 8(b)(4)(D) and is therefore not adispute within the meaning of Section 10(k) of theAct. Rather,itmaintainsthat the Millwrights May 21threat to strike was made in the context of contractnegotiations and was not in support of a demand for2 In support of this contention,the Machinists asserts that at the time ofthe alleged unlawful activity there was not any work in dispute.We notefrom the record,however,that both the erection of a pasteurizer andassociated conveyors and the installation and rerouting of conveyors inconnectionwith a new labellor installation were jobs assigned to themachinists,that the machinists were perfornung this work during the time inquestion,and that the Millwrights had claimed this work. Although from allindications in the record this work is now completed,it is established Boarda specific work assignment and that, therefore, thenotice of hearing should be quashed. The Machinistsalternatively contends, on the merits, that the workin dispute should be assigned to employees represent-ed by it on the basis of factors normally relied on bythe Board.The Millwrights and Schmidt, on the other hand,contend that the present dispute is properly beforethe Board for determination under Section 10(k) oftheAct because the Millwrights threat to strikeprovided reasonablecauseto believe that a violationof Section 8(b)(4)(D) had occurred, and because noagreed-upon method binding on all of the partiesexists for the voluntary adjustment of the dispute.The Millwrights further contends that the work indispute should be assigned to the employees repre-sented by it on the basis of factors normally relied onby the Board. The Employer took no position withrespect to the assignment of work.D.Applicability of the StatuteBeforethe Board may proceed to the determina-tion of a dispute pursuant to Section 10(k) of the Act,itmust be satisfied that (1) reasonable cause exists tobelieve that a violation of Section 8(b)(4)(D) hasoccurred, and (2) an agreed-upon method binding onall partiesdoesnot existfor the voluntary adjustmentof the dispute.As to the existence of reasonable cause, theevidence discloses that by letter of May 21, 1974,counsel for the Millwrights informed Schmidt that apicket linewould be established on May 29 ifSchmidt did not accede to its demand that the workin disputebe assignedto employees represented by it.The Machinists contends that the May 21 letter doesnot provide reasonable cause to believe that Section8(b)(4)(D) had been violated because it was made inthe context of negotiations for a collective-bargain-ing agreementand was therefore merely a threat toengagein an economic strike over the terms of thecontract.2We disagree.The record reflects that the Millwrights May 21threatwas the culminationof a longstanding jurisdic-tional disputeconcerningwhich employees would beassignedthe disputed work. Thus, from 1954 to 1972,employees represented by the Millwrights performedthe disputed work. In 1969, Machinists attempted toobtainassignmentof this work but failed. In 1972,however, the Employerassignedthe work to Machin-policy nonetheless to make an award of the disputed work to prevent similardisputes from arising in the future.It is evident both from the continuingnature of the controversy and from the assertions of the parties at thehearing that similar disputes will arise in the future if they are not heredetermined,MetalPolishers,Buffers,Platersand Helpers InternationalUnion,Local 128,AFL-CIO (Thorsen ManufacturingCompany),193 NLRB534, 539(1971) at In. 3. MILLWRIGHT & MACHINERY ERECTORS,LOCAL1906613ists in a written collective-bargainingagreement withthatUnion.Since that time,Millwrightsmaderepeated,albeit unsuccessful,attemptsto retrieve thework byvarious means,includingan action underthe AFL-CIO constitution. The impartialumpire inthat proceedingfound that neither Union had anenforceable claim to thework and that thereforeeach was free to attempt to securethe work foremployees representedby it. Thereafter, Millwrightssought once more to obtain assignmentof the workdirectly from the Employer-this time byrequestingthat such assignmentbe madein a writtencollective-bargaining agreement.On May 21, Millwrightsthreatened to strike unlessthe Employer agreed to ajurisdictionalclause awardingthe disputed work toit.Viewedin this context,we find irrelevantthat theMillwrights claim for thework and threat in supportof such claim were madeduring contractnegotia-tions.For it is clear from the entirehistory of thedispute that Millwrights was seeking assignment ofspecificwork whichitsmembershad performed from1954 until 1972 and that the threat tostrikewasexclusively in support of such demand.3The recorddemonstratesand we find that anagreed-upon method binding on all partiesdoes notexist forthe voluntaryadjustmentof this dispute.Accordingly,we find that reasonable cause exists tobelieve a violation of Section8(b)(4)(D) has oc-curred;the disputeis properly before theBoard fordetermination pursuant to Section10(k) of the Act:and we deny the Machinists motion toquash thenotice of hearing.E.Merits of the DisputeSection 10(k) ofthe Act requiresthe Board to makean affirmative award of the work in dispute aftergiving due consideration to various relevant factors,including the following: 41.Certification and collective-bargainingcontractsNeither theMillwrights nor the Machinists hasbeen certifiedby theBoard as the bargainingrepresentative of Schmidt's employeesfor the workin dispute.The Millwrights does not have a written collective-bargaining agreement with Schmidt. The Machinistsdoes have a current contract with Schmidt,contain-ing a jurisdictional clause which specifically coversthework in dispute. The Millwrights contends,3Local 1.10,SheetMetal Workers International Association,AFL-CIO(Brown and Williamson Tobacco CotporationA143 NLRB 947, 950-951(1963).4 InternationalAssociationof Machinists,Lodge No. 1744 AFL-CIO (J.A. Jones Construction Company).135 NLRB 1402,1410-11 (1962).however,that the Machinists obtained the jurisdic-tional clause in 1972 by threat of a strike,and thatthis contract should therefore not be considered afactor favoring an award of the work to theMachinists.However,the testimony regarding theMachinists alleged threat to strike was disputed atthe hearing,the matter was not fully litigated, and, inany event,the alleged threat, if indeed it occurred,was made more than 2 years ago and our reliance onit is therefore barred by Section 10(b) of the Act.Local UnionNo. 134,International Brotherhood ofElectricalWorkers,AFL-CIO (InternationalTele-phone&TelegraphCorporation,CommunicationsEquipment and Systems Division),191 NLRB 828, fn.1(1971).Accordingly,we find that the collective-bargaining agreement assigning the work to theMachinists favors awarding the work in dispute toemployees represented by the Machinists.2.The Employer's assignment and pastpracticePrior to 1972, Schmidt assigned the work in disputeto the Millwrights pursuant to the 1954 agreementbetween the two international unions. That agree-ment was abrogated by the Millwrights parentorganization on the national level in 1966, and by theMachinists business representative at the local levelin 1969. In 1972, the work was contractually assignedto the Machinists. However, Schmidt and Machinistssubsequently executed a supplemental agreementwhich provided that the millwrights then employedby Schmidt would continue in their jobs and performthe work until they died, quit, or retired. Since thattime, Schmidt has assigned the disputed work, i.e.,the "outside work," to employees represented by theMachinists.5Moreover,the record indicates thatSchmidt and the Machinists have entered into a newcollective-bargaining agreement that contains thesame jurisdictional clause asthe 1972 contract.Although Schmidt's pre-1972 practice would tend tofavor the Millwrights, we find that on balance thecurrent assignment of disputed work favors awardingthe work in dispute to the employees represented bythe Machinists.3.Area and industry practiceThe record indicates that there is no well-definedarea practice with respect to the work in dispute. Atthe two breweries in the immediate Philadelphiaarea,neither theMachinists nor theMillwrights5The record reveals that,because of the dispute,Schmidt attempted toassign the disputed work to a composite crew of both millwrights andmachinists. This arrangement was unsatisfactory because the members ofthe crafts refused to work with each other.Since that time the disputed workhas been assigned to the employees represented by the Machinists. 614DECISIONSOF NATIONAL LABOR RELATIONS BOARDclaims to represent the employees who performanalogous work to that here in dispute.We find,therefore,that the factor of area practice is tooinconclusive to support an award of the disputedwork to the employees represented by either Union.With respect to industry practice, the Machinistsintroduced into evidence a list of the collective-bargaining agreements which other locals of theMachinistshavewith breweries throughout theUnited States,and copies of relevant portions ofthese agreements.Some of these agreementsclearlyshow that the employees represented by otherMachinists locals perform the work identical to thathere in dispute.TheMillwrights introduced noevidence of industry practice to support its claim forthe work.On the basis of the evidence before us, wefind that the industry practice favors awarding thework in dispute to the employees represented by theMachinists.4.Efficiency and economy of operationSchmidt did not presentevidencewith respect towhich local would be moreefficient and economicalin performingthe workin dispute.The Machinistscontendsthat itwould be more efficient andeconomicalforSchmidtto assignthework tomachinistsbecause the28machinistsregularlyemployed by Schmidt workon all 3 shifts and arethus readilyavailable to performthe work wheneverit arises.The threemillwrights,by contrast,all workon the first shift only.We note, however, that themillwrightshave performed the work inthis mannerfrom 1954 to 1972, apparently to the Employer'ssatisfaction.Underthese circumstances,we areunable to concludethat this factorfavors awardingthe work in disputeto eitherthe Millwrights or theMachinists.5.Award ofthe umpireAs a reiultof the dispute between the Machinistsand the Millwrights,theMillwrightsinvoked the"InternalDisputes"procedurepursuant to theAFL-CIOconstitution.The impartialumpire foundthat the dispute was essentiallyover whichgroup ofemployees would perform certain kinds of work, andconcludedthat each of theUnions wasfree to try toobtain the disputed work for its members as neitherUnionhad an establishedworkrelationship enforce-able againstthe other.However,Schmidt did notparticipate in the proceeding,and the award istherefore not binding on all the parties.Moreover,umpire'saward on its face was inconclusive andfavored neitherUnion. Accordingly,we find that thisfactor also does notfavorawarding the work indispute to the employees representedby eitherUnion.6.Job impactThe supplement to the 1972 collective-bargainingagreement between Schmidt and the Machinistsexpressly provides that "the four millwrights employ-ed by the Company will continue to perform theirusual duties until each of them dies,retires, or quits."Thus, although the permanent employees whom theMillwrights presently represents would not be affect-ed adversely by an award of the work in dispute totheMachinists,the Millwrights would ultimately loseall the positions in its bargaining unit as each of thepresent millwrights dies, retires, or quits.In addition,the Employer's award of the work to the Machinistshas resulted in the possibility of the loss of additional"outside" jobs to employees represented by theMillwrights. On the whole, the factor of job impact isnot conclusive.ConclusionBased upon the entire record in this proceedingand after full consideration of all relevant factors, weconclude that Schmidt's employees who are repre-sented by the Machinists are entitled to perform thework in dispute. Although we have found that theEmployer's pre-1972 practices tend to favor theMillwrights claim,we do not find these factorssufficient to outweigh the specific language of theMachinists collective-bargaining agreement, the in-dustrypractice,and Schmidt's current assignment ofdisputed work,allof which favor the Machinistsclaim.Accordingly,we shall award the work indispute to Schmidt's employees represented by theMachinistsbut not to that Union.In consequence,we find that the Millwrights is not entitled by meansproscribed by Section 8(b)(4XD) of the Act to forceor require Schmidt to assign the disputed work toemployees represented by it.DETERMINATION OF DISPUTEPursuant to Section10(k) of the National LaborRelations Act, as amended,and on the basis of theforegoing findings and the entire record in this case,the NationalLaborRelations Board hereby makesthe following Determination of Dispute:1.Employees of C. Schmidt & Sons,Inc., who arerepresentedby DistrictLodge No. 1, InternationalAssociation of Machinists and AerospaceWorkers,AFL-CIO,are entitled to performthework oferecting,installing,and maintaining certain machin-ery attheC. Schmidt&Sons,Inc., facility inPhiladelphia,Pennsylvania. MILLWRIGHT&MACHINERY ERECTORS,LOCAL19066152.MillwrightandMachinery Erectors, Local1906, United Brotherhood of Carpenters and Joinersof America,AFL-CIO,isnot entitled,by meansproscribed by Section 8(b)(4)(D) of the NationalLabor Relations Act, as amended,to force or requireC. Schmidt&Sons, Inc., to assign the above work toindividuals represented by it.3.Within 10daysfrom the date of this DecisionandDetermination ofDispute,Millwright andMachinery Erectors, Local 1906, United Brother-hood of Carpenters and Joiners of America,AFL-CIO, shall notify the Regional Director forRegion 4, in writing, whether or not it will refrainfrom forcing or requiring C. Schmidt&Sons, Inc., bymeansproscribed by Section 8(b)(4)(D) of the Act, toassign the work in dispute in a manner inconsistentwith the above determination.